Exhibit 10.47

 

SEPARATION AND CONSULTING AGREEMENT

 

This Separation and Consulting Agreement (the “Agreement”), dated as of December
20, 2004, is made and entered into by MICRO THERAPEUTICS, INC., a Delaware
corporation (“Company”) and HAROLD HURWITZ (“Hurwitz”).

 

WHEREAS, Hurwitz has been employed by the Company since December 1997 and has
served as its Chief Financial Officer since that date, the first eighteen months
of which were pursuant to the terms of an employment agreement dated December 1,
1997 (“Employment Agreement”);

 

WHEREAS, the parties now wish to terminate Hurwitz’s regular full-time
employment. In order to assure an orderly transition, the Company is willing to
provide Hurwitz with additional severance pay and benefits beyond what he is
entitled to under his employment in consideration for his being reasonably
available for a fifteen month period to provide consulting services as the
Company may request;

 

WHEREAS, the parties also wish to assure continued protection for the Company’s
highly valuable trade secrets and proprietary data, as well as its advantageous
relationships with customers, prospects, vendors, and partners, all of which
were entrusted to Hurwitz during his service to the Company and would be
jeopardized if Hurwitz rendered services to certain competitors during the
consulting period; and

 

WHEREAS, the parties also desire to mutually release all claims, known or
unknown, that they may have against each other.

 

NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:

 

1. Voluntary Resignation. Hurwitz hereby relinquishes his current title of Chief
Financial Officer as well as any other positions, titles, or directorships he
may hold with the Company or any of its affiliated companies effective
immediately and resigns voluntarily from his employment with the Company
effective December 31, 2004.

 

2. Bonus Compensation. Hurwitz shall be eligible to receive cash compensation
pursuant to the Company’s Senior Management Bonus Program for 2004, but not for
any period thereafter. Hurwitz acknowledges that he has not earned and is not
entitled to any other agreement or understanding for incentive cash or stock
compensation.

 

3. Accrued Salary, Vacation, and Expenses. On or before December 31, 2004, the
Company shall pay Hurwitz all unpaid salary and unused accrued vacation due
through December 31, 2004. The Company shall reimburse Hurwitz for all
reasonable and necessary business expenses he has incurred through December 31,
2004 in accordance with Company policy provided Hurwitz promptly submits
acceptable documentation.

 

4. Return of Company Property. Hurwitz shall return all property of the Company
in his possession or control by December 31, 2004, including but not limited to
any keys, computer or other office equipment, and the originals and copies of
all paper or electronic files, records, or other documents.



--------------------------------------------------------------------------------

5. Consulting Agreement. Effective January 1, 2005 and continuing until March
31, 2006, or until terminated earlier in accordance with this Agreement
(“Consulting Period”), Hurwitz shall make himself reasonably available to
provide advice and consultation within his areas of expertise as requested from
time to time by the Board of Directors of the Company or other designated
members of management, subject to the following conditions:

 

(a) Other Commitments. The Company acknowledges that Hurwitz may seek and accept
employment and other opportunities elsewhere during the Consulting Period
subject to the limitations set forth in this Agreement, and the Company will
make every reasonable effort to accommodate Hurwitz’s other commitments in
requesting consulting services under this Agreement.

 

(b) No Authority. During the Consulting Period, Hurwitz shall have no authority
to act on behalf of the Company or to enter into any agreement or obligation
without the express prior authorization of the Board of Directors.

 

(c) No Offset for Other Income. The compensation provided under this Agreement
during the Consulting Period shall not be offset by any income Hurwitz earns
from any other source; provided, however, the Company shall cease paying the
COBRA premiums provided for under Section 6(b) at such time as Hurwitz has
health coverage from his new employer.

 

(d) Trade Secrets and Unfair Competition. Hurwitz acknowledges that he has been
entrusted with access to the Company’s most valuable trade secrets and
proprietary data, including but not limited to detailed knowledge concerning the
Company’s current and planned products and services, clinical trials, know-how,
design and manufacturing techniques, research and development, business plans,
marketing and sales programs, financial records, prices and costs, personnel
files, potential mergers and acquisitions, and the identities, needs, and
preferences of the Company’s customers, prospects, vendors, and partners.

 

(e) Termination of Consulting Period. The Company may terminate the Consulting
Period at any time and discontinue all pay and benefits in the event that
Hurwitz commits a material breach of his obligations under this Agreement or
engages in gross misconduct.

 

6. Consulting Compensation. In consideration for Hurwitz being available to
consult during the Consulting Period, the Company shall provide Hurwitz the
following pay and benefits:

 

(a) Salary. The Company shall continue to pay Hurwitz an amount equal to
$15,934.17 per month until September 30, 2005 and thereafter for the next six
months shall pay him $1,000 per month, payable in the manner the Company pays
all consultants.

 

(b) Health Coverage. The Company shall pay the premiums to continue Hurwitz’s
current coverage under the Company’s group health plans during the Consulting
Period, provided Hurwitz makes a timely election to continue such coverage
beyond December 31, 2004, pursuant to COBRA.

 

(c) Stock Options. Pursuant to the terms of the stock option agreement(s)
between Hurwitz and the Company, the Company shall permit the continued vesting
of the 198,125 incentive and nonqualified stock options granted to Hurwitz over
the seven year period since he commenced employment with the Company, such that
they and all other options granted to Hurwitz

 

2



--------------------------------------------------------------------------------

shall become exercisable in accordance with the terms of the Company’s stock
option plan(s) and the applicable stock option agreement(s) during the
Consulting Period; provided, however that notwithstanding the foregoing, the
30,208 unvested stock options, which are part of the 50,000 stock options
originally granted to Hurwitz on May 5, 2003, shall vest in fifteen equal
monthly installments commencing January 1, 2005 until such options are fully
vested on the last day of the Consulting Period. The Company hereby acknowledges
that Hurwitz’s services to the Company under this Agreement during the
Consulting Period, shall constitute “continuous service” for purposes of the
Company’s stock option plans and Hurwitz’s stock option agreements.

 

7. Mutual Release of All Claims. Hurwitz and the Company agree that this
Agreement constitutes a full and final settlement of any and all claims they may
have against each other. Concurrently with the execution of this Agreement, the
parties shall also execute the Mutual Release attached as Exhibit A in
accordance with its terms, and this Agreement shall not take effect and be
enforceable against either party until the period in which the Mutual Release
may be revoked by Hurwtiz has expired in accordance with terms of the Mutual
Release.

 

8. Confidentiality. Hurwitz acknowledges and agrees that he remains subject to
all obligations imposed by the Employee Confidential Information Agreement he
signed in connection with his employment and all other policies and agreements
concerning the confidentiality of the Company’s trade secrets and proprietary
data, and ownership of patents, copyrights, trademarks, inventions, and
discoveries. Hurwitz acknowledges that these obligations shall survive the
Consulting Period and are not impaired or limited by the terms of this
Agreement.

 

9. No Solicitation. For the longer of the Consulting Period or December 31,
2005, Hurwitz shall not directly or indirectly solicit or induce, or attempt to
solicit or induce, any employee or consultant of the Company to terminate their
employment or cease rendering services to the Company.

 

10. Non-Disparagement. Hurwitz shall refrain from making any false or
disparaging remarks about the Company and its personnel, products, and services.
The Company will direct management of the Company to refrain from making any
false or disparaging remarks about Hurwitz or his character, abilities, and work
performance.

 

11. Non-Admission. Neither Hurwitz nor the Company admits any wrongdoing or
liability. If this Agreement is not executed or does not become effective for
any reason, it shall be null and void.

 

12. Amendment. This Agreement can be modified or amended only in a subsequent
written document signed by both Hurwitz and the Company. A waiver of any breach
of this Agreement shall not constitute a waiver of any future breach.

 

13. Withholding. All payments to Hurwitz under this Agreement shall be subject
to appropriate withholding and payroll deductions as required by applicable law
or Company policy; provided, however, all payments hereunder are for consulting
as an independent contractor and Hurwitz is responsible to withhold, deposit and
pay all income and payroll taxes applicable to him.

 

14. Severability. If any provision of this Agreement is found to be invalid, all
other provisions shall remain in effect.

 

3



--------------------------------------------------------------------------------

15. Arbitration and Equitable Relief. Any dispute arising out of or relating to
this Agreement shall be settled by final and binding arbitration to be held in
Orange County, California, in accordance with the National Rules for the
Resolution of Employment Disputes then in effect of the American Arbitration
Association. The arbitrator may grant injunctions and all other forms of relief
available in a court of law. Payment of the fees and expenses of the
Arbitrator(s) shall be allocated as provided by applicable law. The parties
shall be entitled to reasonable discovery. The decision of the arbitrator shall
be final and binding on the parties, except to the extent that review in court
is allowed by law. Judgment may be entered on the arbitrator’s decision in any
court having jurisdiction. Hurwitz and the Company understand that they are
voluntarily waiving the right to trial by jury.

 

16. Successors. The Company shall require any successor or assignee, whether
direct or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Company, to assume the Company’s
obligations under this Agreement.

 

17. Entire Agreement. This Agreement and the documents it preserves or
incorporates shall constitute the entire agreement between the parties, and
supersede all other agreements, whether oral, written, or implied, regarding the
subject matter hereof, including without limitations the Employment Agreement.

 

18. Counterparts. This Agreement may be executed in one or more counterparts,
and the signature pages may be transmitted by facsimile, each of which shall be
deemed an original and all of which together shall be considered one and the
same agreement.

 

19. Voluntary Agreement. Hurwitz has entered into this Agreement freely and
voluntarily, after having been advised to seek advice of legal counsel and
having had adequate opportunity to do so.

 

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
as of the date first written above.

 

/s/ Harold Hurwitz

--------------------------------------------------------------------------------

Harold Hurwitz

MICRO THERAPEUTICS, INC.,

a Delaware corporation

By:

 

Thomas Wilder

--------------------------------------------------------------------------------

Name:

 

Thomas Wilder

Title:

 

Chief Executive Officer

 

4



--------------------------------------------------------------------------------

EXHIBIT A

 

MUTUAL RELEASE

 

This Mutual Release (“Release”) is made and entered into by HAROLD HURWITZ
(“Hurwitz”) and MICRO THERAPEUTICS, INC., a Delaware corporation (“Company”).

 

In consideration of the promises set forth in the Separation and Consulting
Agreement, dated December 20, 2004, between Hurwitz and the Company (“Separation
and Consulting Agreement”) and for other valuable consideration, Hurwitz and the
Company agree as follows:

 

1. Mutual Release and Waiver of Claims.

 

(a) Except as provided in Section 1(b), Hurwitz, for himself and on behalf of
his spouse, dependents, heirs, executors, administrators, legal representatives,
successors, and assigns (collectively referred to in this Release as “Hurwitz”),
hereby unconditionally and forever releases, discharges, and waives any and all
claims of any nature whatsoever, whether legal, equitable or otherwise, known or
unknown, that Hurwitz may have against the Company, its subsidiaries and
affiliates, and their employees, officers, directors, shareholders, insurers,
representatives, agents, successors, and assigns, including but not limited to
claims relating to his hiring, compensation, benefits, assignments, or
termination, or arising under any state or federal equal employment law such as
Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights Act of
1991; the Age Discrimination in Employment Act of 1967, as amended (as further
described in Section 2 below); the Older Workers Benefit Protection Act, the
Americans with Disabilities Act; claims under the Employee Retirement Income
Security Act of 1974, as amended; the California Fair Employment and Housing
Act; or any other federal, state or local laws or regulations regarding
employment discrimination or termination of employment. This Release also
includes claims for wrongful discharge; fraud or fraudulent inducement; breach
of contract, both express and implied; breach of the covenant of good faith and
fair dealing, both express and implied; negligent or intentional infliction of
emotional distress; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage; and
defamation under any statute, rule, regulation or under the common law.

 

(b) Notwithstanding the foregoing, Hurwitz does not release, discharge or waive:
(i) any rights to receive any benefits provided under the provisions of any
Company-maintained qualified retirement plan in which Hurwitz participates, (ii)
any conversion or COBRA rights under a Company-sponsored group term life
insurance plan in which Hurwitz participates, (iii) Hurwitz’s right to
indemnification from the Company to the fullest extent permitted under Delaware
General Corporation Law, (iv) Hurwitz’s right to enforce the terms of the
Separation and Consulting Agreement and this Release; and (v) any future rights
Hurwitz may have as a stockholder.

 

(c) The Company, for itself and its subsidiaries and affiliates, and their
respective officers, directors, employees, agents, successors, and assigns
(collectively referred to in this Release as “Company”) hereby unconditionally
and forever releases, discharges, and waives any and all claims of any nature
whatsoever, whether legal, equitable or otherwise, known or unknown, that the
Company may have against Hurwitz or his spouse, dependents, heirs, executors,
administrators, legal representatives, successors, and assigns, including but
not limited to claims relating to Hurwitz’s employment with the Company or
arising under state or federal law.

 

Exhibit A-1



--------------------------------------------------------------------------------

2. Release and Waiver of Claims Under ADEA.

 

Hurwitz acknowledges that before signing this Release, the Company advised him
to consult with an attorney of his choosing with respect to possible claims
under the Age Discrimination in Employment Act of 1967, as amended (the “ADEA”),
as well as under all other federal, state and local laws within the scope of
Section 1 above. Hurwitz understands that ADEA is a federal statute that
prohibits discrimination on the basis of age in employment, benefits, and
benefit plans. Hurwitz wishes to waive any and all claims under the ADEA, as
well as under all other federal, state and local laws within the scope of
Section 1 above, that he may have against the Company as of the effective date
of this Release and hereby waives such claims. Without detracting in any respect
from any other provision of this Release:

 

(a) Hurwitz agrees and acknowledges that this Release constitutes a knowing and
voluntary waiver of all rights or claims he has or may have against the Company,
including but not limited to, all rights or claims arising under ADEA, that he
has no physical or mental impairment of any kind that has interfered with his
ability to read and understand the meaning of this Release or its terms, and
that he is not acting under the influence or impairment of any medication, drug
or chemical of any type in entering into this Release.

 

(b) Hurwitz understands that, by entering into this Release, he does not waive
any rights or claims under the ADEA that may arise after the date of the
execution of this Release.

 

(c) Hurwitz acknowledges that he was allowed a period of at least twenty-one
(21) calendar days in which to review and decide whether to sign the Separation
and Consulting Agreement and this Release.

 

(d) Hurwitz shall have a period of seven (7) calendar days after he has signed
this Release in which to revoke his acceptance by notifying the Company in
writing and returning any consideration he may have received under this Release.
This Release and the Separation and Consulting Agreement will not become
effective until that seven day period has lapsed without such revocation by
Hurwitz.

 

(e) In the event of Hurwitz’s revocation of this Release and the Separation and
Consulting Agreement pursuant to subparagraph (d) above, this Release and the
Separation and Consulting Agreement will be null and void and of no effect, and
the Company will have no obligations under this Release or the Separation and
Consulting Agreement.

 

3. Civil Code Section 1542.

 

The parties understand that they are waiving all claims encompassed by this
Release, known or unknown. Hurwitz and the Company hereby waive the protection
of any law that would otherwise limit their ability to waive unknown claims,
such as California Civil Code section 1542 which reads as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

Exhibit A-2



--------------------------------------------------------------------------------

4. Proceedings.

 

Hurwitz and the Company represents that he or it, respectively, has not filed
any charges, claims, or proceedings of any kind against the other any court or
state or local, state or federal agency. To the fullest extent allowed by law,
Hurwitz and the Company agree not to participate in any such proceeding and
waives any right to recover against the other in any such proceeding instituted
by any other person.

 

5. Severability Clause.

 

In the event any provision or part of this Release is found to be invalid or
unenforceable, all other provisions shall remain in effect.

 

6. Non-Admissions.

 

The parties expressly deny any and all liability or wrongdoing and agree that
nothing in this Release shall be deemed to represent any concession or admission
of such liability or wrongdoing or any waiver of any defense.

 

7. Amendment.

 

This Release can be amended or modified only in a subsequent written document
signed by Hurwitz and the Company. A waiver of any breach shall not constitute a
waiver of any future breach.

 

8. Controlling Law.

 

This Release shall be governed by the laws of the State of California, without
regard to conflicts of law principles.

 

9. Counterparts.

 

This Release may be executed in one or more counterparts, each of which shall be
deemed an original and all of which together shall be considered one and the
same agreement.

 

10. Entire Agreement.

 

This Release, the Separation and Consulting Agreement, and the agreements it
incorporates shall constitute the complete agreement of the parties concerning
the subject matter, and shall supersede all other agreements or understandings
whether oral, written, or implied.

 

Exhibit A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Hurwitz and the Company have executed this Release this 20th
day of December, 2004.

 

 

HURWITZ ACKNOWLEDGES THAT HE HAS READ THIS RELEASE AND THAT HE FULLY KNOWS,
UNDERSTANDS, AND APPRECIATES ITS CONTENTS, THAT HE HAS HAD AT LEAST 21 CALENDAR
DAYS TO CONSIDER THIS RELEASE, THAT THIS RELEASE MAY BE REVOKED WITHIN 7
CALENDAR DAYS AFTER ITS EXECUTION, AND THAT HE HEREBY EXECUTES THE SAME AND
MAKES THIS RELEASE AND THE RELEASES PROVIDED FOR HEREIN VOLUNTARILY AND OF HIS
OWN FREE WILL.

/s/ Harold Hurwitz

--------------------------------------------------------------------------------

Harold Hurwitz

MICRO THERAPEUTICS, INC.,

a Delaware corporation

By:  

/s/ Thomas Wilder

--------------------------------------------------------------------------------

Name:   Thomas Wilder Title:   Chief Executive Officer

 

Exhibit A-4